El Juez Presidente Señor Hernández Denton
emitió la opinión del Tribunal.
El recurso de autos nos permite pasar juicio sobre la validez de ciertos boletos expedidos por la Policía Municipal de San Juan por presuntas violaciones a la Ley Núm. 22 de 7 de enero de 2000, mejor conocida como Ley de Ve-hículos y Tránsito de Puerto Rico (Ley de Vehículos y Trán-sito de 2000), 9 L.P.R.A. see. 5001 et seq. Veamos.
*393HH
Los hechos medulares no están en controversia. En horas de la mañana del 18 de septiembre de 2001, mientras conducía su vehículo de motor por la avenida Muñoz Rivera, intersección con la Ave. Jesús T. Piñero, el Sr. Abi-mael Hernández González fue detenido por dos agentes del orden público, adscritos a la Policía Municipal de San Juan. A raíz de la intervención, se expidieron en su contra dos boletos —Núms. 134858 y 134859— por alegadamente haber incurrido en serias violaciones a la Ley de Vehículos y Tránsito de 2000, a saber: (1) transitar por la vía pública en un vehículo con el sello de inspección vencido y (2) tran-sitar por la vía pública en un vehículo con el marbete ven-cido por más de treinta días. La primera de estas infraccio-nes acarreó una multa de cien dólares; la segunda, una de doscientos cincuenta dólares.
No conforme con la expedición de los referidos boletos, el señor Hernández González presentó por derecho propio ante el Tribunal de Primera Instancia un recurso de revi-sión de multa administrativa. Celebrada la vista, dicho foro denegó el referido pedido.
Insatisfecho, el señor Hernández González acudió, me-diante una petición de certiorari, al antiguo Tribunal de Circuito de Apelaciones (Tribunal de Apelaciones). En esencia, sostuvo que los boletos expedidos en su contra —por alegadamente haber infringido la Ley de Vehículos y Tránsito de 2000— son nulos en vista de que, tanto en su proceso de expedición como en su contenido, se incumplie-ron varios de los requisitos que impone el debido procedi-miento de ley.(1) Evaluados los planteamientos del señor *394Hernández González, el foro apelativo intermedio confirmó el dictamen emitido por el foro de instancia por entender que, tanto el proceso seguido para su expedición como los boletos en controversia, eran totalmente válidos.
Inconforme, y bajo fundamentos similares a los expues-tos ante el Tribunal de Apelaciones, el señor Hernández González acude ante nos. Oportunamente, el Procurador General de Puerto Rico, en representación del Secretario de Transportación y Obras Públicas, presentó su alegato en oposición a la expedición del auto de certiorari solicitado. Con el beneficio de las comparecencias de ambas partes, resolvemos.
La Constitución del Estado Libre Asociado de Puerto Rico, en su Art. II, Sec. 7, L.P.R.A., Tomo 1, al igual que las Enmiendas V y XIV de la Constitución de Estados Unidos de América, garantiza que ninguna persona sea privada de su libertad o propiedad sin el debido proceso de ley.
A tono con su concepción, el debido proceso de ley se manifiesta en dos vertientes distintas: la sustantiva y la procesal. En su vertiente sustantiva, los tribunales examinan la validez de una ley al amparo de la Constitución. Bajo esta instancia, el Estado está impedido de aprobar leyes o realizar alguna actuación que afecte de manera irrazonable, arbitraria o caprichosa los intereses de propie-*395dad o libertad de los individuos. McConell v. Palau, 161 D.P.R. 734 (2004); Álvarez v. Arias, 156 D.P.R. 352 (2002); Zapata et al. v. Zapata et al., 156 D.P.R. 278 (2002); Rivera Rodríguez & Co. v. Lee Stowell, etc., 133 D.P.R. 881, 887 (1993); Rodríguez Rodríguez v. E.L.A., 130 D.P.R. 562, 575 (1992); Rivera Santiago v. Srio. de Hacienda, 119 D.P.R. 265, 273 (1987).
En su vertiente procesal, la cláusula del debido proceso instituye las garantías procesales mínimas que el Estado debe proveerle a un individuo al afectarle su propiedad o libertad. McConell v. Palau, supra; P.A.C. v. E.L.A. I, 150 D.P.R. 359 (2000); Rodríguez Rodríguez v. E.L.A., supra, pág. 578; López Vives v. Policía de P.R., 118 D.P.R. 219 (1987); Rivera Santiago v. Srio. de Hacienda, supra, págs. 273-274. Su aplicabilidad requiere que exista un interés de propiedad o libertad que pueda verse afectado. Identificado dicho interés, procede determinar cuál es el procedimiento exigido, procedimiento que debe caracterizarse por ser justo e imparcial. Tal y como seña-lamos en Rivera Santiago v. Srio. de Hacienda, supra, pág. 274:
La característica medular de este derecho es que el procedi-miento que siga el Estado sea justo (fair). López Vives v. Policía de P.R., 118 D.P.R. 219 (1987). “La garantía esencial de la cláusula de debido proceso es que sea justa. El procedimiento debe ser fundamentalmente justo al individuo en la resolución de los hechos y derechos que sirven de base para aquellas acciones gubernamentales que le privan de su vida, libertad o propiedad. Si bien situaciones diferentes pueden imponer diferentes tipos de procedimientos, siempre está el requisito general de que el proceso gubernamental sea justo e imparcial.” (Traducción nuestra.) [R.D. Rotunda, J.E. Nowak y J.N. Young, Treatise on Constitutional Law: Substance and Procedure, Minnesota, West Pub. Co., 1986,] Sec. 17.8.
Conforme a la jurisprudencia que gobierna el tema, varios son los requisitos que todo procedimiento adversativo debe satisfacer para garantizar las exigencias mínimas del debido proceso de ley, a saber: (1) una notifi-*396cación adecuada del proceso; (2) un proceso ante un juez imparcial; (3) la oportunidad de ser oído; (4) el derecho a contrainterrogar a los testigos y examinar la evidencia pre-sentada en su contra; (5) tener asistencia de abogado, y (6) que la decisión se fundamente en la evidencia presentada y admitida en el juicio. Rivera Santiago v. Srio. de Hacienda, supra, pág. 274; Rivera Rodríguez & Co. v. Lee Stowell, etc., supra, págs. 888-889.
En vista de que el señor Hernández González, en esen-cia, alega que en el procedimiento seguido en su contra, al expedirse varios boletos por infracciones a la Ley de Vehí-culos y Tránsito de 2000 —tanto en su expedición como en su contenido— se incumplieron varios de los requisitos antes señalados, es precisamente a la luz de este marco jurí-dico que debemos disponer de las controversias ante nues-tra consideración.
HH hH I — i
De entrada, y como queda dicho, el debido procedi-miento de ley requiere que en este caso se identifique aquel interés propietario o de libertad, si alguno, que se ve afec-tado por las actuaciones del Estado. Evidentemente en la causa de epígrafe no se alude a ningún interés de libertad. El señor Hernández González reclama un interés propieta-rio que puede verse afectado toda vez que los boletos por infracciones a las leyes de tránsito acarrean una multa de alrededor de trescientos cincuenta dólares y un posible de-mérito de puntos en el expediente del conductor que podría desembocar en la eventual suspensión de su licencia de conducir. Cabe señalar que, salvo una situación excepcio-nal —relativa a las advertencias por penalidades por atra-sos— dicho interés no está y nunca estuvo indebidamente afectado. El procedimiento de expedición de boletos por fal-tas administrativas que se llevó en contra del señor Her-nández González, por alegadamente haber violentado cier-*397tas disposiciones de la Ley de Vehículos y Tránsito de 2000, a todas luces satisfizo las exigencias mínimas del debido proceso de ley. Nos explicamos.
El procedimiento al que hace referencia el señor Her-nández González, dispuesto en el Art. 24.05 de la Ley de Vehículos y Tránsito de 2000 (9 L.P.R.A. see. 5685), reco-noce que con relación a las faltas administrativas de trán-sito se seguirán, entre otras cosas, las normas siguientes:
(a) Los agentes del orden público quedan facultados para expedir boletos por cualesquiera faltas administrativas de tránsito. Los formularios para dichos boletos serán prepara-dos, impresos, identificados individualmente y distribuidos de acuerdo con los reglamentos que, para dicho propósito, pro-mulgará el Secretario. Estos fecharán y firmarán el boleto, el cual expresará la falta o faltas administrativas que alegada-mente se ha o se hayan cometido, y el monto de la multa o multas administrativas a pagarse y la puntuación correspon-diente aplicable.
(f) Las infracciones consideradas como faltas administrati-vas se adjudicarán a los récords de identidad de las personas autorizadas a conducir vehículos de motor que de hecho hayan cometido la alegada infracción. Será deber del oficial del orden público que expida el boleto de faltas administrativas de trán-sito en tales casos, requerir la licencia de conducir de la persona que alegadamente cometió la infracción; requerirle al in-fractor firmar el original del boleto; devolverle al infractor la licencia de conducir junto con copia del boleto firmado y final-mente llevar el boleto al Cuartel de la Policía de la localidad en que se cometió la infracción.
(g) Será deber del infractor pagar el boleto dentro de los treinta (30) días a partir de su expedición. De no pagarse en dicho término tendrá un recargo de cinco (5) dólares por cada mes o fracción de mes transcurrido desde la fecha de su expe-dición, el cual podrá ser pagado junto al boleto expedido en cualquier colecturía antes del vencimiento de la fecha de pago del permiso del automóvil. De no pagar antes de dicha fecha la infracción, será incluida en el permiso
(k) Si el dueño del vehículo, el conductor, el concesionario de venta o el pasajero afectado por la notificación de multa administrativa considera que no se ha cometido la violación *398que se le imputa, podrá solicitar un recurso de revisión judicial, según se haya dispuesto mediante reglamento ....
Como se puede apreciar, este procedimiento, al que fue sometido el señor Hernández González, satisface las exi-gencias mínimas del debido proceso de ley. Veamos por qué.
En primer lugar, la entrega personal del boleto de falta administrativa de tránsito constituyó una notificación adecuada de la conducta imputada y de la sanción impuesta. En el caso de autos, los boletos expedidos al señor Hernández González contenían la información siguiente: (1) las faltas presuntamente cometidas; (2) la hora y fecha cuando se cometieron; (3) la inicial, el apellido y el número de placa del agente que expidió el boleto, y (4) la cantidad que habría de pagar en concepto de multa. En su recurso de revisión, Hernández González alega que los boletos expedidos no proveen un espacio para indicar la puntuación correspondiente a las infracciones cometidas y no contienen la firma del infractor ni el nombre completo del Policía Municipal que intervino con él. En cuanto a este argumento, si bien es cierto que se cometieron algunos errores de trámite, vistos éstos en su totalidad, entendemos que no son de tal naturaleza que anulen todo el proceso llevado a cabo en la expedición de los boletos.(2)
*399En segundo lugar, el procedimiento de revisión judicial dispuesto en ley es ante un juez del Tribunal de Primera Instancia, lo cual satisface el requisito de que el proceso llevado contra el señor Hernández González se realizase ante un juez imparcial. La ausencia del reglamento para el trámite de los recursos de revisión judicial, según lo re-quiere el Art. 24.05(k) de la Ley de Vehículos y Tránsito de 2000 (9 L.P.R.A. sec. 5685(k)),(3) no anula la validez del trámite llevado contra el señor Hernández González tal y como aduce éste. La Ley Núm. 1 de 28 de julio de 1994, según enmendada, conocida como la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 1994, la cual estaba vigente al momento en que el señor Hernández Gon-zález cometió las infracciones de ley objeto de litigio, sub-sanó en gran parte la ausencia del referido reglamento al disponer que la revisión judicial de los boletos por infrac-, ciones a las leyes de tránsito era de la competencia de los tribunales de primera instancia, en particular de los jueces municipales adscritos a los referidos tribunales.(4)
Además, los boletos expedidos por la Policía Municipal de San Juan contra el señor Hernández González contie-*400nen al dorso información respecto a: (1) el término de tiempo —treinta días— dentro del cual el alegado infractor deberá presentar el recurso de revisión; (2) la Sala del tribunal donde puede presentar su recurso; (3) la manera de formalizar el recurso de revisión; (4) una advertencia a los efectos de que, una vez formalizado el recurso, deberá no-tificarlo al Secretario del Departamento de Transportación y Obras Públicas (D.T.O.P.), incluyendo el término de tiempo para así hacerlo, y (5) las instrucciones en caso de que interese cancelar de inmediato el gravamen. Sin lugar a dudas, dichas instrucciones garantizan el que una persona de inteligencia promedio conozca el curso de acción que se ha de seguir en caso de entender que no cometió las violaciones imputadas a su persona.
En tercer lugar, se cumplió con aquel requisito del de-bido procedimiento de ley que exige que se le brinde al señor Hernández González una oportunidad razonable de ser oído ante un juzgador imparcial, cuando se le permitió comparecer al Tribunal de Primera Instancia a presentar la prueba que entendió pertinente para su defensa.
En cuarto lugar, que el señor Hernández González pu-diese estar representado por abogado, aunque voluntaria-mente compareció al tribunal por derecho propio, satisface el requisito de representación legal adecuada.
Por último, el hecho de que la decisión judicial se tomó a base de la prueba admitida por el tribunal, satisface los demás requisitos.
A la luz de lo antes expuesto, no nos cabe la menor duda de que el procedimiento de expedición de boleto por falta administrativa contra el señor Hernández González, y su correspondiente revisión judicial, satisfizo las exigencias mínimas del debido proceso de ley, con el consabido efecto de sostener la validez de las multas de cien y doscientos cincuenta dólares impuestas a éste.
*401Ahora bien, no podemos llegar a igual conclusión res-pecto a las advertencias sobre penalidades por atraso que contiene el boleto objeto de litigio. Adelantamos que por éstas no ser cónsonas con lo expuesto en la nueva Ley de Vehículos y Tránsito de 2000, producen cierta confusión en aquellas personas a las que se le expide un boleto por in-fracción a la referida disposición legal. Por ende, dicha no-tificación no satisface el debido proceso de ley. Veamos.
IV
Del Art. 24.05(g) de la Ley de Vehículos y Tránsito de 2000, supra, vigente al momento en que se expidieron los boletos contra el señor Hernández González, surge con me-ridiana claridad que todo aquel infractor que, dentro de un término de treinta días a partir de su expedición, no pague los boletos expedidos por violación a la Ley de Vehículos y Tránsito de 2000, tendrá un recargo de cinco dólares por cada mes o fracción de mes que deje transcurrir desde la fecha cuando se expidan. No empece a ello, la realidad ju-rídica que se desprende de las “Instrucciones de Pago” con-tenidas al dorso de los boletos en controversias no es cón-sona con lo antes dicho.
Contrario a lo dispuesto en la ley, en los boletos expedi-dos por la Policía Municipal de San Juan se establece que el cargo por mora impuesto a todo aquel que no pague a tiempo el referido boleto será de tan sólo diez dólares. En lo pertinente, las Instrucciones de Pago al dorso de los boletos objeto de litigio establecen:
Para liquidar este gravamen, puede usted pagar en efectivo en la Colecturía de Rentas Internas más cercana en la División de Multas Administrativas del Negociado de Vehículos de Motor o enviar al Secretario de Transportación y Obras Públicas cheque o giro postal a favor del Secretario de Hacienda con-juntamente con esta notificación. De no pagar el boleto dentro *402de los treinta (30) días tendrá un recargo de diez (10) dólares $10.00.
Ciertamente, el referido aviso no constituye una “notificación adecuada”, conforme lo exige el debido proceso de ley, sobre las penalidades por atraso que afectarían al señor Hernández González o a cualquier otro alegado infractor, de no pagar a tiempo los boletos por faltas administrativas a la Ley de Vehículos y Tránsito de 2000. Entendemos, pues, que como la Policía Municipal de San Juan no corrigió ni atemperó las “Instrucciones de Pago” a la nueva realidad jurídica contemplada en la Ley de Vehículos y Tránsito de 2000, el señor Hernández González sólo estará obligado a pagar la cantidad de diez dólares como penalidad por atraso. El debido proceso de ley así lo exige. De la manera antes expuesta, disponemos de aquel señalamiento de error donde el señor Hernández González alega que las multas y las penalidades por pago tardío impuestas en su contra son excesivas y confiscatorias, pues no guardan relación con la falta imputada.(5)
*403V
Por los fundamentos expuestos, se modifica el dictamen emitido por el Tribunal de Apelaciones a los únicos fines de hacer constar que como la Policía Municipal de San Juan no corrigió ni atemperó las “Instrucciones de Pago” a la nueva realidad jurídica dispuesta en la Ley de Vehículos y Tránsito de 2000, el señor Hernández González sólo estará obligado a pagar la cantidad de diez dólares como penali-dad por atraso. En lo demás, confirmamos.

Se dictará sentencia de conformidad.

Los Jueces Asociados Señores Fuster Berlingeri y Rivera Pérez no intervinieron.

0 En su escrito de certiorari ante el Tribunal de Apelaciones, entre otras cosas, el señor Hernández González señaló que: (1) los boletos expedidos en su contra no constituían una notificación adecuada del proceso que se seguiría conforme lo exige el debido proceso de ley (adujo que los boletos carecen del espacio requerido para anotar la puntuación correspondiente a la infracción cometida y que los boletos no fueron firmados por el infractor); (2) las instrucciones al dorso de los boletos en controversia son imprecisas, vagas y conducen a error; (3) la ausencia de reglamento *394para el trámite de los recursos de revisión judicial, según lo requiere el Art. 24.05(k) de la Ley de Vehículos y Tránsito de Puerto Rico (Ley de Vehículos y Tránsito de 2000), 9 L.P.R.A. sec. 5685(k), constituye una violación al debido proceso ley; (4) las multas administrativas expedidas imponían responsabilidades personales y consti-tuían gravámenes sobre la propiedad de terceros, sin mediar una notificación ade-cuada y oportuna, en abierta violación al debido proceso de ley; (5) las multas im-puestas y las penalidades correspondientes son injustas y confiscatorias, pues no guardan relación con la falta imputada, y (6) que la Policía Municipal carecía de autoridad para expedir boletos por infracciones a la Ley de Vehículos y Tránsito de 2000.


 El señor Hernández González alega, además, que los agentes de la Policía Municipal de San Juan que intervinieron con él carecen de autoridad para expedir boletos por faltas administrativas a la Ley de Vehículos y Tránsito de 2000. No tiene razón.
Basta con señalar que, en virtud del Art. 1.02 de la Ley de Vehículos y Tránsito de 2000 (9 L.P.R.A. sec. 5001(2)), agente del orden público “significará un agente de la Policía de Puerto Rico, Policía Municipal o Cuerpo de Vigilantes del Departamento de Recursos Naturales y Ambientales”. Sobre la autoridad que la Ley de Vehículos y Tránsito de 2000 le confiere a los agentes del orden público, su Art. Í0.22 (9 L.P.R.A. see, 5302) dispone, en lo pertinente:
“Los miembros de la Policía o la Policía Municipal podrán detener o inspeccio-nar cualquier vehículo cuando a su juicio el mismo estuviere siendo usado en viola-ción de [esta ley] o de cualquier otra disposición legal que reglamente la operación de vehículos u otras leyes o cuando estuviere su conductor u ocupantes relacionados con cualquier accidente de tránsito. A tales fines, estarán autorizados para bloquear el paso de dicho vehículo en cualquier vía pública cuando el conductor del mismo se negare a detenerse.” (Énfasis suplido.)
*399Habida cuenta que los Policías Municipales han quedado claramente facultados para expedir boletos por faltas administrativas a la Ley de Vehículos y Tránsito de 2000, resulta insostenible el argumento del señor Hernández González, a los efectos de que los boletos expedidos en su contra son nulos. No se cometió el error señalado.


 En lo pertinente, la mencionada disposición legal establece:
“Con relación a las faltas administrativas de tránsito, se seguirán las siguientes normas:
“(k) Si el dueño del vehículo, el conductor, el concesionario de venta o el pasajero afectado por la notificación de la multa administrativa considera que no se ha come-tido la violación que se le imputa, podrá solicitar un recurso de Revisión Judicial, según se haya dispuesto mediante reglamento.” (Énfasis suplido.) 9 L.P.R.A. see. 5685(k).


 Precisa señalar que hoy, con la aprobación de la Ley Núm. 201 de 22 de agosto de 2003, conocida como la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003 (4 L.P.R.A. see. 24 et seq.), el Art. 24.05(k) de la Ley de Vehículos y Tránsito de 2000, supra, se ha tomado, en parte, ineficaz. La mencionada disposi-ción legal, cuya vigencia es posterior a la Ley de Vehículos y Tránsito de 2000, en su Art. 21.04(a)(6), 9 L.P.R.A. sec. 5.004(a)(6), dispone expresamente que son los jueces municipales quienes tendrán la facultad para considerar, atender y resolver, entre otros asuntos, los recursos de revisión por la expedición de un boleto administrativo bajo las disposiciones de la Ley Núm. 22, supra.


 En lo relativo a las multas impuestas, entendemos que son inmeritorias y prematuras, y no merecen mayor discusión, las alegaciones del señor Hernández González a los efectos de que se viola su derecho a la intimidad por parte del Secre-tario del Departamento de Transportación y Obras Públicas, cuando éste divulga a terceros información sobre las infracciones registradas a los expedientes de los con-ductores y titulares de vehículos de motor.
La Ley de Vehículos y Tránsito de 2000, en su Art. 24.05(o), supra, autoriza al Secretario a proveer información mediante el acceso restringido, desde el computa-dor del sistema de vehículos de motor y arrastres, a terceras personas, incluyendo las compañías de seguros, los traficantes y gestores de licencia, entre otros, exclusiva-mente relacionada con gravámenes y anotaciones existentes en el registros del De-partamento de Transportación y Obras Públicas. El propósito de esta ley es avisar a aquellas personas interesadas en adquirir un vehículo de motor o renovar la licencia de éste, de la existencia de algún gravamen sobre el vehículo en cuestión, en cuyo caso no podrá realizarse la transacción hasta tanto no se cancele dicho gravamen.
Coincidimos con el foro apelativo intermedio cuando establece que el señor Her-nández González no ha argumentado, mucho menos demostrado, que el Secretario del Departamento de Transportación y Obras Públicas le haya brindado información a un tercero sobre los gravámenes que posee su vehículo de motor, o que un conductor de un vehículo de motor albergue una expectativa razonable de intimidad sobre esa información. Estamos ante un señalamiento de error que no es justiciable.